Citation Nr: 9916399	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-23 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which declined to reopen the veteran's 
claim for service connection for a nervous condition, to 
include PTSD, on the basis of new and material evidence.


REMAND

The veteran claims that new and material evidence has been 
submitted to reopen his claim for service connection for a 
nervous condition, to include PTSD.  However, a review of the 
record discloses that additional action is necessary before 
the Board can adjudicate this claim.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.

In a VA Form 9 (Appeal to Board of Veterans' Appeal) received 
in August 1997, the veteran requested a hearing before a 
member of the Board sitting at the RO.  Although at a later 
scheduled hearing before a Hearing Officer in March 1998, the 
veteran indicated that the Hearing Officer hearing satisfied 
his request for a hearing before a member of the Board, 
subsequently in August 1998, the veteran again indicated that 
he wished to have a hearing before a member of the Board at 
the RO.  An October 1998 letter by the RO attempted to notify 
the veteran that such a hearing had been scheduled.  However, 
that letter was returned as undelivered and, hence, the 
veteran never appeared at the scheduled November 1998 
hearing.  It was later discovered that the veteran's failure 
to appear resulted from the RO's notification letter being 
sent to the wrong address.  The veteran's latest address of 
record is P.O. Box 2271; however, the notification letter was 
incorrectly sent to P.O. Box 2270.  Therefore, another 
attempt should be made to schedule the veteran for a hearing 
before a member of the Board sitting at the RO in Lexington.

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a 
hearing before a member of the Board 
sitting at the RO, at the earliest 
possible opportunity.  The RO should 
ensure that notice of such hearing is 
sent to the veteran's latest address of 
record.  

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to report to his hearing, the case should be returned to the 
Board for appellate consideration.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


